Citation Nr: 1713835	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the reduction in rating of bilateral hearing loss from 30 percent disabling to 20 percent disabling, effective January 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2016, this matter was last before the Board.  At that time, the Board found that the rating reduction was proper, and denied the relief sought on appeal.  

The Veteran appealed the Board's determination to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's April 2016 decision, and remanded the matter to the Board for action consistent with the JMR.


FINDINGS OF FACT

1.  Reduction in evaluation of hearing loss was proposed in a May 2012 decision and implemented in an October 2012 decision, effective from January 1, 2013; the Veteran did not request a hearing on the reduction.

2.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected bilateral hearing loss; there was no clear showing that symptoms had improved such that bilateral hearing loss no longer met the criteria for a 30 percent rating and evidence does not indicate an improvement in the Veteran's ability to function under the ordinary conditions of life and work.



CONCLUSION OF LAW

The reduction of the evaluation for bilateral hearing loss from 30 percent to 20 percent disabling, effective January 1, 2014, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344 (2015). The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In essence, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a rating reduction to be properly effectuated, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reductions in a May 2012 letter.  In a May 2012 rating decision, he was provided the material facts, and the rationale for the proposed rating reductions was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in October 2012 implementing the proposed reduction, effective January 1, 2013.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  The RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the adjudicator will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

Service connection for bilateral hearing loss was granted in a June 2010 rating decision, which assigned an initial 30 percent rating effective from March 30, 2010.  This evaluation was continued in a November 2010 decision. Both rating decisions considered VA audiometric findings from June 2010, which showed:




HERTZ


CNC
Level

100
2000
3000
4000
Avg


RIGHT
45
75
80
85
71
80
IV
LEFT
65
75
80
85
76
40
IX

Severe bilateral sensorineural hearing loss was assessed.  The examiner noted severe effects on the Veteran's usual occupation and activities of daily living caused by the bilateral hearing loss.  
The left ear showed an exceptional pattern of hearing loss disability, as all pure tone thresholds were in excess of 55 decibels.  The hearing level is therefore taken from Table VI, as that is more advantageous to the Veteran due to the poor speech recognition score.  Intersection of IX and IV levels in Table VII of 38 C.F.R. § 4.85 shows entitlement to a 30 percent rating.

The current appeal arises out of a claim for increased rating received by VA in March 2011.  A VA examination was provided the Veteran in May 2011. Audiometry showed:




HERTZ


CNC
Level

100
2000
3000
4000
Avg


RIGHT
45
80
90
90
76
84
III
LEFT
70
85
85
90
83
84
VII

Examination resulted in continued assessment of severe bilateral sensorineural hearing loss. The Veteran reported loss of hearing in both ears.  The remarks noted the effect of the condition on the Veteran's usual occupation and daily activity is inability to watch TV with the sound on.  

The left ear again showed an exceptional pattern of hearing loss disability, as all pure tone thresholds were in excess of 55 decibels.  The hearing level is therefore taken from Table VIa, as that is more advantageous to the Veteran.  Intersection of III and VII levels in Table VII of 38 C.F.R. § 4.85 shows entitlement to a 20 percent rating.  

Having considered the evidence of record in this case, the Board finds that the reduction from 30 percent to 20 percent was not proper.  In this regard, the findings of the May 2011 VA audiologic examination formed the basis of the RO's decision to reduce the Veteran's disability rating.  Critically, the May 2011 VA examination report does not specifically address whether the Veteran's symptomatology had improved since the June 2010 VA examination, and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Notably, each examination report reflects an assessment of severe bilateral hearing loss with effects on work and activities of daily living resulting from bilateral hearing loss.

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the evidence of record, which indicated that the Veteran's service-connected bilateral hearing no longer met the criteria for a 30 percent rating under Diagnostic Code 6100.  However, review of the October 2012 rating decision and February 2013 Statement of the Case reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  The RO's failure to make such a determination in this case renders the reduction improper.  Moreover, the evidence does not show improvement under the ordinary conditions of life based on the characterizations of severe bilateral hearing loss with effects resulting from bilateral hearing loss, and the Veteran's continued reports of hearing loss and problems hearing in conversation.  Thus, the reduction from 30 percent to 20 percent for bilateral hearing loss is void.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The RO's findings in this case that the Veteran's bilateral hearing loss no longer approximated the criteria for a 30 percent rating are not sufficient to sustain a finding that the reduction was proper.   Accordingly, the action to reduce the rating is void, and the 30 percent evaluation for bilateral hearing loss is restored as though the reduction had not occurred.


ORDER

The reduction in evaluation for bilateral hearing loss was not proper; restoration of the 30 percent evaluation is granted, effective January 1, 2013.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


